Citation Nr: 1518225	
Decision Date: 04/28/15    Archive Date: 05/05/15

DOCKET NO.  13-31 660	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to a total disability evaluation based on individual unemployability as a result of service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. Berryman, Associate Counsel

INTRODUCTION

The Veteran had active military service from May 1965 to November 1968, including service in the Republic of Vietnam.  He received a Purple Heart.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.

In March 2014, the Veteran testified during a videoconference hearing before the undersigned Acting Veterans Law Judge; a transcript of that hearing is of record.


FINDING OF FACT

The evidence fails to establish that the Veteran's service-connected disabilities preclude him from securing and following substantially gainful employment.


CONCLUSION OF LAW

The criteria for TDIU are not met.  38 U.S.C.A. §§ 1155, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 3.340, 3.341, 4.16 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Assist and Notify

VA has a duty to notify and a duty to assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  The Veteran was notified via letter dated in March 2012 of the criteria for establishing TDIU, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  He also was notified of how VA determines disability ratings and effective dates if TDIU is awarded.  That letter accordingly addressed all notice elements and predated the initial adjudication by the AOJ/RO in August 2013.  Nothing more was required.  

VA also has a duty to assist the Veteran by making all reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c).  The Board finds the Veteran has been afforded adequate assistance in response to his claim.  The Veteran's service treatment records (STRs) are associated with the claims file.  Identified post-service VA and private treatment records have also been obtained.  No outstanding records have been identified that are not otherwise already of record.

VA has also assisted the Veteran by arranging examinations that have yielded findings responsive to his TDIU claim.  When VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the examinations obtained are adequate, are predicated on a full understanding of the Veteran's medical history, and provide a sufficient evidentiary basis for the claim to be adjudicated.  

The Board acknowledges that none of the examinations addresses the collective impact of his service-connected disabilities on his employment.  However, VA's duty to assist in a claim for TDIU "does not require obtaining a single medical opinion regarding the combined impact of all [of a veteran's] service-connected disabilities."  See Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013); see also Smith v. Shinseki, 647 F.3d 1380, 1385-86 (Fed. Cir. 2011) (holding that VA is not required to obtain an industrial survey from a vocational expert before making a TDIU determination but may choose to do so in an appropriate case).  "A combined-effects medical examination report or opinion is not required per se by any statute, regulation, or policy to properly decide entitlement to TDIU for a veteran with multiple service-connected disabilities."  See Floore v. Shinseki, 26 Vet. App. 376, 381 (2013).  To the contrary, the need for such an examination report or opinion "with regard to multiple-disability TDIU entitlement decisions is to be determined on a case-by-case basis, and depends on the evidence of record at the time of decision by [the AOJ] or the Board."  Id. 

The Board finds that, for the reasons that follow, no combined-effects examination or opinion is necessary with respect to the Veteran's TDIU claim.  His previous VA examinations, when viewed in their entirety, have described his service-connected disabilities in sufficient detail to allow for a fully informed decision on the issue.  See Monzingo v. Shinseki, 26 Vet. App. 97, 106 (2012) (holding that a medical report must be read as a whole in the context of the claim and, even an opinion lacking in detail may be provided some probative value based upon the amount of information and analysis contained therein) (citing Acevedo v. Shinseki, 25 Vet. App. 286, 293-294 (2012) (noting that the law imposes no reasons-or-bases requirement on examiners)).  Consequently, the Board considers those prior VA examinations adequate for rating purposes.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) (finding that an examination report is adequate where it describes the disability in sufficient detail so the Board can make a fully informed evaluation of the disability).  No additional examination or medical opinion is necessary in this case.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that once VA undertakes efforts to provide examinations, it must ensure their adequacy).

The Veteran had a March 2014 hearing before the undersigned.  The Veteran's testimony and the questions from the undersigned focused on the elements necessary to substantiate the Veteran's claim, including his service-connected disabilities renders him unemployable.  Each duty to the Veteran outlined in Bryant was met during the March 2014 Board hearing. 

For the above reasons, the Board finds that VA has complied with the duties set forth in 38 C.F.R. §3.103(c)(2) and that the Board can adjudicate the claims based on the current record.  No further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d. 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Legal Criteria

Disability evaluations are determined by comparing the Veteran's present symptomatology with the criteria set forth in the VA's Schedule for Ratings Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § Part 4.

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.  Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, the disability shall be ratable at 60 percent or more, and that, if there are two or more service-connected disabilities, at least one must be rated at 40 percent or more and the combined rating must be 70 percent or more.  38 C.F.R. § 4.16(a).

Being unable to maintain substantially gainful employment is not the same as being 100 percent disabled.  "While the term 'substantially gainful occupation' may not set a clear numerical standard for determining TDIU, it does indicate an amount less than 100 percent."  Roberson v. Principi, 251 F.3d 1378 (Fed Cir. 2001).

Assignment of a TDIU evaluation requires that the record reflect some factor that "takes the claimant's case outside the norm" of any other veteran rated at the same level.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (citing 38 C.F.R. §§ 4.1, 4.15).  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A disability rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether he or she can find employment.  Id.

The Veteran's compensable service-connected disabilities are:   amputation of the right thumb with transplantation of the right fifth finger, rated at 50 percent from November 5, 1969; right hand scar associated with amputation, rated at 10 percent from April 6, 2011; posttraumatic stress disorder (PTSD), rated at 30 percent from November 17, 1997, and 50 percent from April 6, 2011; left thigh scar, rated at 10 percent from November 17, 1997; right thigh scar, rated at 10 percent from April 6, 2011; and tinnitus, rated at 10 percent from April 6, 2011.  As the Veteran has been in receipt of a 80 percent combined rating from April 6, 2011, with at least one disability rated at 40 percent, throughout the course of the appeal, the schedular criteria for a TDIU under 38 C.F.R. § 4.16(a) have been met.  VA Fast Letter 13-13 (June 17, 2013).  The pertinent question therefore is whether these disabilities preclude substantially gainful employment.

In the Veteran's claim (VA Form 21-8940), received in February 2012, he indicated that he had worked forty hours per week as custodian for the past 15 years.  He did not indicate that he left his employment because of his service-connected disabilities.  He also indicated that he had a high school education.  The record indicates that he stopped working in March 2012. 

The Veteran stated that the main reason he is unable to work is due to his service-connected PTSD and right hand disabilities, but also his bilateral scars cause some additional issues.  In that regard, the record does not contain any statements from the Veteran's previous employers discussing how his disabilities prevented him from performing his duties or that indicate that he retired early due to his disabilities and an inability to perform his duties.  

VA records show that just prior to filing his claim for TDIU, in January 2012 he denied having any depression or anxiety.  In addition, he reported that he planned on retiring from his custodian position and working two part-time jobs.  After his retirement, in April 2012 and May 2012 he reported that he was able to do his regular activities without difficulty.  In August 2012, he was performing his activities of daily living and he continued to deny depression or anxiety.  At examinations from August 2012 through March 2014, he was in no acute distress, his hearing was normal to conversation, he retained normal strength with full range of motion and no muscle atrophy, he had no bone, joint or muscle tenderness, he retained a normal gait, and he remained fully oriented.  He did report numbness and weakness in August 2013 and intermittent right leg pain in February 2014, but these were transient symptoms and not reported at later treatment visits.

The record contains a January 2014 letter from the Veteran's mental health care provider.  She reported that the Veteran has been in treatment since 2000 for clinical symptoms of PTSD.  However, she did not note that the Veteran's PTSD symptoms result in any type of work-related difficulties.  Therefore, this letter is of little probative value.

The Veteran was afforded VA examinations regarding his service-connected disabilities in April 2012.  At all examinations, the examiner had the opportunity to review the Veteran's VA medical records, conduct a thorough examination, and interview the Veteran.  Regarding his right thumb amputation, the examiner opined that the Veteran's ability to perform sedentary work would not be affected.  She explained that while the Veteran reported pain, difficulty gripping items, and dropping items at times, he had no difficulty writing.  Regarding his bilateral thigh scars, the examiner opined that the Veteran could perform sedentary work but would need to get up and walk around periodically.  Regarding his PTSD, the examiner opined that the Veteran's PTSD did not render the Veteran unable to secure and maintain substantial gainful employment.  Regarding his tinnitus, the examiner opined that the Veteran's tinnitus also would not preclude substantial gainful employment.

The Board emphasizes that there are multiple persuasive VA medical opinions that weigh against the Veteran's claim and are found to have great probative value.  VA examiners have consistently opined that the Veteran's service-connected disabilities, which created limitations in the type of physical work that could be performed, would not preclude work entirely.  In addition, the Veteran has not submitted any medical opinion regarding any inability to sustain substantial gainful employment.  

The Board acknowledges that the Veteran is competent to report symptoms of his service connected disabilities.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465 (1994).  Additionally, he is credible in his reports of symptoms and their effect on his activities.  He is not however competent to identify a specific level of disability according to the appropriate diagnostic code or to assess whether the symptoms preclude employment.  Such competent evidence concerning the nature and extent of the Veteran's service-connected disabilities, and in particular his ability to work, has been provided by VA medical professionals who have examined him.  The medical findings directly address criteria under which a TDIU is assigned.  The Board finds these records to be the only competent and probative evidence of record, and therefore is accorded greater weight than the Veteran's subjective complaints.  See Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991).  

While the Board does not wish to minimize the nature and extent of the Veteran's overall disability, the evidence of record does not support his claim that his service-connected disabilities alone are sufficient to produce unemployability.  Although they produce some impairment, the evidence does not reflect gainful employment is precluded solely due to the Veteran's service-connected disabilities.  

In addition, the Veteran has not identified or submitted any competent evidence demonstrating that his service-connected disabilities, individually or in concert, preclude him from securing and maintaining substantially gainful employment and entitle him to a TDIU.  Accordingly, for all the foregoing reasons, the Board finds as the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not applicable, and the claim must be denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to a TDIU is denied.




____________________________________________
SUSAN J. JANEC
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


